Examiner’s Comments
Status of Claims

Applicant’s amendments and remarks in the reply filed 7/14/2021 have been acknowledged and entered.   
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-15 and 28-45 directed to an invention non-elected without traverse.  Accordingly, claims 1-15 and 28-45 have been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gaurav Goel on 7/30/2021.
The application has been amended as follows: 
In Claim 16, after the phrase “a conduit attached to” please insert the following:
--an outer surface of--.
	In Claim 19, after the word “collecting” please insert the following:
		--the at least one of--.
	In Claim 20, after the word “draining”, please insert the following:
		--the at least one of--.
	Please cancel claims 1-15 and 28-45.

REASONS FOR ALLOWANCE
 Claims 16-21, 23-27, and 46 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest the method for cleaning ground tanks having all the features set forth in the aforementioned claims.  The closest prior art of record is that of Rollins (US 8,984,709) who teaches a method of cleaning a tank by removing sediments with a vacuum line and by delivering air and steam through nozzles to the tank surface.  Rollins (CA 2745857) also teaches a method of cleaning storage tanks by removing sediment with a vacuum hose and further delivering low pressure hot water from a water line plumbed into the vacuum line to dislodge the sediment for vacuum removal.  The references do not teach or fairly suggest a large bore vacuum system including a vacuum line having a diameter of at least 8 inches and a large bore vacuum nozzle attached to the vacuum line; connecting a pressurized liquid line to a conduit attached to an outer surface of the large bore vacuum nozzle; and using the large bore vacuum nozzle to clean within the ground tank and control a volume of discharge of the pressurized liquid line from a spray jet in fluid communication with the large bore vacuum nozzle as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714